Case 7:17-cv-00292-GEC Document 141-5 Filed 07/29/19 Page 1lof8 Pageid#: 1766

Exhibit E
Case 7:17-cv-00292-GEC Document 141-5 Filed 07/29/19 Page 2o0f8 Pageid#: 1767

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION

WILLIE HENDERSON, )
INDIVIDUALLY AND ON BEHALF OF )
ALL OTHERS SIMILARLY SITUATED, )
)
Plaintiff, )
)

Vv. ) Civil Action No.: 7:17¢v292
)
GENERAL REVENUE CORPORATION, )
)
and )
)
PIONEER CREDIT RECOVERY, INC. )
)
Defendants. )
)

PLAINTIFF’S RULE 30(b)(6) NOTICE TO
TAKE DEPOSITION OF PIONEER CREDIT RECOVERY, INC.

TO: Lisa M. Simonetti, Esq., Joshua F. P. Long, Esq., F. Elizabeth Burgin Waller, Esq.

PLEASE TAKE NOTICE that pursuant to Rule 30(b)(6) of the Federal Rules of Civil
Procedure, Plaintiff, by counsel, will depose Pioneer Credit Recovery, Inc. (“Pioneer”), by its
designation of one or more officers, directors, representatives, or other persons who consent to
testify on its behalf on a date to be determined and in a location to be determined, before a notary
public or some officer authorized to administer oaths. The testimony may be stenographically
recorded. Pursuant to Rule 30(b)(6), Pioneer must designate those officers, directors,
representatives, or other persons who will testify on its behalf, and the matters upon which each
such person(s) will testify.

Please provide an individual or individuals who will testify on behalf of Pioneer on the

following topics:
Case 7:17-cv-00292-GEC Document 141-5 Filed 07/29/19 Page 3of8 Pageid#: 1768

1. The corporate administration, organizational, and management structure of Pioneer
from January 1, 2016 through the present, including the purpose of each student loan collections
related department, division or organizational unit and the duties of the employees in each such
organizational unit.

2. The identity of all officers, directors, and majority shareholders of Pioneer, from
January 1, 2016, through the present, including the duties performed by each individual as a result
of his or her position with the company.

3. Identification of all documents setting forth or pertaining to Pioneer’s student loan
collection policies, procedures, or practices from January 1, 2016 to the present.

4. The nature, extent, and content of all communications either sent or received by
Pioneer to or from GRC regarding Henderson’s alleged student loan debt.

5. The nature, extent, and content of all communications either sent or received by
Pioneer to or from NSL! regarding Henderson’s alleged student loan debt.

6. The identity of all subcontractors employed by Pioneer to collect student loan debts
and who were involved in collecting Henderson’s alleged debt, including a description of the
activities carried out by any subcontractor as relates to the collection of Henderson’s alleged debt.

7. The location and means of storage and retrieval of all documents pertaining to
Henderson, his alleged student loan debt, and/or the collection efforts regarding same.

8. The name(s) and address(es) of all custodians of documents pertaining to
Henderson, his alleged student loan debt, and collection efforts of same.

9. Any calculations performed by Pioneer as to alleged amounts of principal, interest,

or fees owed by Henderson and which Pioneer has attempted to collect.

 

1“NSL” refers to Navient, Navient Portfolio Management, LLC, and/or any other entities referred to by Pioneer as
Navient or NSL.
Case 7:17-cv-00292-GEC Document 141-5 Filed 07/29/19 Page 4of8 Pageid#: 1769

10. The nature, extent, and content of all communications sent or received by Pioneer
to or from NSL regarding the alleged amounts of principal, interest, or fees owed by Henderson
and which Pioneer has sought to collect, including any calculation methods or explanation of
calculations.

11. The terms, effect, and implementation of the Agreement for Collection Services for
defaulted Student Loan Accounts owned by USAF between Pioneer and NSL dated June 16, 2016,
and bates numbered GRC_WH_0000086-112 (confidential).

12. The nature, extent, and content of any communications sent or received by Pioneer
to or from USAF regarding Henderson’s alleged student loan debt.

13. To the extent Pioneer may contend that collection efforts regarding Henderson’s
debt deviated from what Pioneer would describe as it’s usual practice, a description and
explanation as to how.

14. Pioneer’s process for managing and/or distributing any funds received through its
collection efforts.

15. Pioneer’s process, including any policies or regulations regarding such, once a
request for a telephonic hearing regarding a proposed garnishment of wages is received from a
debtor, and specifically what did Pioneer do when it received Henderson’s letter requesting a
telephonic hearing regarding the proposed garnishment of his wages, bates numbered
GRC_WH_0000069 (confidential), and an explanation of how GRC came to control and produce
this document.

16. Generally, Pioneer’s role in or activities related to the administrative set off
obtained against a debtor’s federal and state tax returns, and specifically as relates to any such set

off applied to Henderson’s federal or state tax returns.
Case 7:17-cv-00292-GEC Document 141-5 Filed 07/29/19 Page 5of8 Pageid#: 1770

17. Referring to information provided in Pioneer’s response to Interrogatory # 6, how,
why, and through what methods, actions, and communications was Henderson’s loan “placed”
with Pioneer.

18. Referring to information provided in Pioneer’s response to Interrogatory # 7, how,
why, and through what methods, actions, and communications did Pioneer determine Henderson’s
principal balance, as identified in Exhibit E to the First Amended Complaint, if Pioneer did not
calculate Henderson’s principal balance.

19. Referring to information provided in Pioneer’s response to Interrogatory # 8, how,
why, and through what methods, actions, and communications did Pioneer determine Henderson’s
fees, interest, and/or other charges, as identified in Exhibit E to the First Amended Complaint, if
Pioneer did not apply or add fees, interest, and/or other charges with regard to Henderson’s loan.

20. _ Referring to information provided in Pioneer’s response to Interrogatory #9, how,
why, and through what methods, actions, and communications did Pioneer determine Henderson’s
“current amount due,” as identified in Exhibit F to the First Amended Complaint, if Pioneer did
not calculate the “current amount due” with regard to Henderson’s loan.

21. A description and explanation of any shared access to student loan or student loan
debt account information available to GRC, Pioneer, and/or NSL, and identification of the owner
of the data or the owner, controller, or custodian of the repository of any such data.

22. Identification of all parent, subsidiary, and affiliate entities of Pioneer and
identification of the directors and officers of each such entity, the state of incorporation of each
entity, and the principal place of business for each entity, and, for any entity identified,

identification of any corporate relationship to NSL.
Case 7:17-cv-00292-GEC Document 141-5 Filed 07/29/19 Page 6of8 Pageid#: 1771

23. The location of and the custodian for all documents pertaining in any way to
Account ID # or Reference # 13521216.

24. Explanation of all information documented and provided in GRC_WH_0000028-
50 (confidential), including the custodian, controller, and owner of the repository from which this
data was accessed, and how GRC came to control and produce this document.

25. Explanation of all information documented and provided in GRC_WH_0000059-
62 (confidential), and how GRC came to control and produce this document.

26. Explanation of all information documented and provided in GRC_WH_0000063-
68 (confidential), and how GRC came to control and produce this document.

27. Explanation of all information documented and provided in GRC_WH_0000076-
77 (confidential), and how GRC came to control and produce this document.

28. Explanation of all information documented and provided in GRC_WH_ 0000078
(confidential), and how GRC came to control and produce this document.

29. Explanation of all information documented and provided in GRC_WH_0000079-
81 (confidential), and how GRC came to control and produce this document.

30. Explanation of all information documented and provided in GRC_WH_0000085
(confidential), including the custodian, controller, and owner of the repository from which this
data was accessed, and how GRC came to control and produce this document.

31. Explanation of all information documented and provided in GRC_WH_0000140
(confidential), including the custodian, controller, and owner of the repository from which this
data was accessed, and how GRC came to control and produce this document.

32. Dates and times for all communications noted in GRC_WH_0000142-157

(confidential), to the extent such communications occurred after Henderson’s loan account was
Case 7:17-cv-00292-GEC Document 141-5 Filed 07/29/19 Page 7of8 Pageid#: 1772

placed with Pioneer for collection, and the identities of all individuals involved in making or
supervising the making of these communications, including the employer of each individual.

34. The number of and identities of individuals with addresses in Virginia who received
the document attached to Plaintiff's First Amended Complaint as Exhibit “F”, and bates numbered
GRC_WH_0000063-68, or substantially similar documents, and where and under whose control
does the data reside for making such determinations.

Plaintiff reserves the right to amend its Rule 30(b)(6) notice at a later date.

WILLIE HENDERSON, individually
and on behalf of all others similarly situated

By: Li \ ———
* Of rosy

John P. Fishwick, Jr. (VSB #23285)
John. fishwick@fishwickandassociates.com
Monica L. Mroz (VSB #65766)
Monica.mroz@fishwickandassociates.com
Daniel J. Martin (VSB #92387)
Daniel.martin@fishwickandassociates.com
Fishwick & Associates PLC
30 Franklin Road, Suite 700
Roanoke, VA 24011
(540) 345-5890 Telephone
(540) 345-5789 Facsimile
Counsel for Plaintiff

CERTIFICATE OF SERVICE

I, Monica L. Mroz, do hereby certify that the foregoing deposition notice was

forwarded to opposing counsel as follows:

VIA ELECTRONIC MAIL

Joshua F. P. Long

F. Elizabeth Burgin Waller

WOODS ROGERS PLC

10 South Jefferson Street, Suite 1400
P.O. Box 14125
Case 7:17-cv-00292-GEC Document 141-5 Filed 07/29/19 Page 8o0f8 Pageid#: 1773

Roanoke, VA 24038

jlong@woodsrogers.com
bwaller(@woodsrogers.com

VIA ELECTRONIC MAIL
Lisa M. Simonetti

Vedder Price, LLP

1925 Century Park East
Suite 1900

Los Angeles, CA 90067
lsimonetti@vedderprice.com

on this ig day of October 2018.

 
